           Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 1 of 6




                                               AFFIDAVIT

         I, Eric Brimo, being duly sworn, depose and state as follows:

                 1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms          and

Explosives (ATF), and have been so employed since February of 2016. Prior to working for the

ATF, I was a Special Agent with the U.S. Department of State, Diplomatic Security Service

since 2010. I am familiar with federal laws relating to firearms and controlled substances, have

been trained in the investigation of violations of said laws, and have participated   in such

investigations. During my law enforcement career, I have worked on numerous drug and

narcotics investigations, and am familiar with criminal use, possession, sale, and trafficking      of

illegal drugs.

                 2.     I set forth the following to demonstrate probable   cause to believe that   Eric

LaFrance, knowing he had been previously convicted of a crime punishable by imprisonment for

a term exceeding one year,   did knowingly possess in and affecting cornmerce, a firearm, in

violation of Title 18, United States Code, Section 922(9)(1).

                 3.     This affidavit is based upon my training and experience, and the

investigation of other law enforcement officers. More specifically, I know the information

contained within this affidavit from reviewing reports provided by several law enforcement

agencies in the State of Massachusetts as well as conversations with ATF Special Agent

Christopher Bzduch of the ATF Springfield, Massachusetts Field Office, members of the ATF

Burlington, Vermont Field Office, and my own observations and participation in this

investigation. Because this affidavit is submitted for the limited pu{pose of establishing probable

cause,   I have not set forth each and every fact learned by law enforcement during the course of

the investigation. Where I describe a statement, it is described in substance, not verbatim.
         Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 2 of 6




                          ATF Jnvestigation and Receipt of Information

               4.      In April 2020, the ATF Burlington Field Office began an investigation

targeting the unlawfrrl trafficking of firearms between Vermont and Western Massachusetts.

ATF received information from several sources that individuals involved in drug distribution

from Western Massachusetts were frequently obtaining frearms in Vermont in exchange for

drugs. These Vermont-sourced firearms are then often recovered during investigations of violent

incidents.


                5.    ln mid-June2020, the ATF Burlington Field Office was contacted by       a

Federal Firearms Licensee (FFL) who stated that an individual advising he was from Holyoke,

Massachusetts, attempted to zurange a purchase of two low-cost handguns from the FFL via a

social media website. The FFL advised that he conducts the bulk of his business through the

social media website and that an individual with the name "Eric LaFrance" on the social media

website contacted him asking to purchase a firearm. The FFL fi.uther advised that "Eric

LaFrance" listed his location as being in Holyoke, Massachusetts. The FFL advised that he told

"Eric LaFrance" he could not sell to a non-Vermont resident. "Eric LaFrance" then changed his

social media website to list his location as Stratton, Vermont. After conversing firther with "Eric

LaFrance" online, the FFL declined to complete the transaction, and thereafter advised ATF that

the attempted purchase was suspicious.


               6.     Upon receiving this information from the FFL, I conducted a query     of
"Eric LaFrance" in Western Massachusetts via several investigative commercial databases to

include C1ear and Accurint. I was able to match the social media "Eric LaFrance" to Eric

LaFrance of Easthampton, Massachusetts. In addition, I obtained records from Massachusetts

law enforcement which included known photographs of LaFrance which appeared to be the same
           Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 3 of 6




person as depicted in photographs of   "Eric LaFrance" on the social media website. In addition,

LaFrance was reported to have a"La Familia" tattoo on his hand. Based on my training and

experience, I know that*La Familia" is a violent street gang that has several members active in

the Holyoke, Massachusetts area. I also obtained a Massachusetts driver's license record   for

LaFrance, which contained a similar photo and provided additional demographic information.


                7.      I also conducted a review of LaFrance's criminal history in the National

Crime lnformation Center (NCIC). I queried LaFrance in NCIC by his full name, date of birth,

and unique FBI Identification Number and observed that he has criminal histories   in

Massachusetts, New Hampshire, and North Dakota. According to his Massachusetts criminal

history, LaFrance was convicted of Larceny of a Motor Vehicle, later amended on Apil14,2016

to Larceny over $250.00, for which he was sentenced to 18 months in the Massachusetts House

of Corrections, suspended. I also contacted the Orleans District Court in Massachusetts and

obtained the court records from the case, docket 1626CR000267, which also listed the conviction

and that the charge was amended.   I further determined that Larceny over $250 is a felony in the

State of Massachusetts. Because of his prior conviction, LaFrance is prohibited from possessing,

purchasing or owning firearms or ammunition.


                8.     I discussed the information about LaFrance with ATF SA Ben Cohen.

SA Cohen, acting in undercover capacity, then contacted LaFrance on the same social media

website LaFrance had originally contacted the FFL. LaFrance accepted the communication

request   with SA Cohen and expressed interest in obtaining firearms. SA Cohen advised LaFrance

that he had a GLOCK Model 22 .40 caliber semi-automatic pistol for sale. LaFrance stated he

wished to purchase that firearm and through several exchanges of messages with SA Cohen,

advised he would trade an older revolver, marijuan4 U.S. crrrency or some combination of the
           Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 4 of 6




three in exchange for the firearm from SA Cohen. SA Cohen agreed to the transaction and the

two arranged to meet in Brattleboro, Vermont to complete the transaction.


                               Undercover Firearm Reverse Operation

               9.      Once the transaction was scheduled with LaFrance, SA Cohen and      I

coordinated ajoint ATF firearms reverse operation with the ATF Burlington Field Offrce, ATF

Springfield Field Offrce, the Hartford, Vermont Police Department, and the Brattleboro,

Vermont Police Department. SA Cohen arranged to meet LaFrance on June 22,2020, in the 500

block of Canal St. in Brattleboro, VT, near Exit 1 offlnterstate 91. Prior to the operation, ATF

personnel deployed to the area and conducted surveillance of the location. Participating

personnel were provided a photograph of LaFrance and his overall description. At approximately

6:23pm, a blue Hyundai sedan was observed arriving at the location where SA Cohen and

LaFrance had agreed to meet. I observed LaFrance exit the vehicle and then immediately walk

over to SA Cohen. SA Cohen then showed LaFrance the GLOCK Model 22 .40 caliber semi-

automatic pistol bearing serial number BDT961. LaFrance was then observed retuming back to

the Hyundai sedan trunk where he picked up a black bag and brought it back to SA Cohen where

he showed him the contents. SA Cohen then gave the GLOCK Model 22 .40 caliber semi-

automatic pistol to LaFrance who in exchange gave SA Cohen U.S. currency, later found to be

$340.00.


               10.    SA Cohen then gave the visual and audio signal to nearby personnel and

began converging on LaFrance who was taken into custody without incident. I then spoke     with

SA Cohen who advised me that when LaFrance showed him the black bag he observed it

contained suspected marijuana and an older model revolver. The black bag was recovered on

scene and located inside   it was the GLOCK Model 22 .40 caliber semi-automatic pistol-bearing
         Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 5 of 6




serial number BDT961 provided by SA Cohen, suspected marijuana, and another firearm, later

identified as an Iver Johnson Arms and Cycle Works Unknown Model .38 revolver-bearing

serial number 3864.


               11.     Once detained, LaFrance advised he suffers from anxiety and requested

medical personnel evaluate him because of shortness of breath. Brattleboro EMS responded to

the scene. After LaFrance was evaluated (but was still being monitored by EMS personnel),

ATF SA Samuel Brown spoke with him. SA Brown advised LaFrance of his constitutional

rights, and after stating he understood, LaFrance agreed to answer SA Brown's questions.

LaFrance advised he wanted to obtain the GLOCK Model 22 .40 caliber semi-automatic pistol

for protection because he was recently robbed. I then spoke with LaFrance and asked him why

he needed another firearm when he already had the revolver. LaFrance stated he thought he was

allowed to possess the revolver because it was an antique. LaFrance then requested to go to the

hospital for further evaluation for his anxiety. LaFrance was transported by EMS to the

Brattleboro Hospital and SA Brown accompanied him.


               12.     SA Brown advised me that he had further conversation with LaFrance

while at the hospital. LaFrance admiued to being   a   daily user of marijuan4 using two grams of

THC oil per day, and admitted he was on probation for larceny. LaFrance reportedly was not

certain but advised he believed he could have been sentenced up to two and a half years for the

larceny charge. SA Brown advised that after a short evaluation, LaFrance was discharged from

this hospital without needing any additional care. LaFrance was then transported to the Southem

State Correctional Facility in Springfield, VT.
           Case 2:20-mj-00079-jmc Document 1-1 Filed 06/23/20 Page 6 of 6




                                    Interstate Nexus Determination

                 13.     As part of this investigation, ATF SA Joseph Davis, a designated ATF

interstate nexus expert, reviewed the firearm traded by SA Cohen to LaFrance for U.S. culrency,

suspected marijuana and a revolver. SA Davis advised the firearm, a GLOCK Model 22 .40

caliber semi-automatic pistol bearing serial number BDT961, was manufactured outside the State

of Vermont, and by its presence in Vermont, must have travelled across state lines aflecting

interstate cofirmerce.


                                             Conclusion

                 14.     Based on the information set forth above, I believe there is probable cause

that Eric LaFrance, knowing he had been previously convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess in and affecting commerce,

a   firearm, in violation of Title 18, United States Code, Section 922(d0).


         Dated at Burlington, in the District of Vermont, this 23rd day of June,2020.




                                                       Special Agent, ATF




         Sworn to and subscribed before me this 23rd day of June, 2020.




                                                        ohn M. C
                                                       United States
